On Remand from Supreme Court.
WRIGHT, Presiding Judge.
WHEREAS, on July 6, 1984, the Supreme Court of Alabama, 455 So.2d 863, reversed the decision of this court entered on February 1, 1984, 455 So.2d 861, and remanded the cause to this court for further proceedings, and,
WHEREAS, it was the judgment of said Supreme Court that the judgment of the Circuit Court of Mobile County should be reversed and annulled,
IT IS THEREFORE ordered that the said judgment of the Circuit Court of Mobile County, Alabama, in this cause be reversed and the cause is remanded to that court for further proceedings.
REVERSED AND REMANDED.
BRADLEY and HOLMES, JJ., concur.